Dissenting Opinion.
Todd, J.
As stated in the opinion just read, a party must make his case certain — it is not enough that lie make it probable. This has become a truism. But in my opinion, the principle involved in it is not applicable to the facts of this case, but another truism should be applied, to wit: That where the existence of a debt has been established by indubitable proof, it is not enough that its discharge be made probable, but it must be made certain.
There is not the slightest doubt that Bentick Egan collected the judgment in favor of Wood. This'fart is not controverted, but admitted. When this money thus collected came into Egan’s hands, that moment he came under an obligation to pay it over to Wood; that is, that then and there a debt arose on the part of Egan to Wood. This shown, plaintiff’s case was fully made out.
The onus, then, was certainly upon Egan or his legal representative to prove a discharge by payment or other mode prescribed by law. There is not the slightest evidence of such discharge to be found in the record. In fact it has not even been alleged, the answer containing only the general denial, which simply put at issue the fact of the money being received by Egan. Had proof been offered of its payment to Wood, it would not have been admissible under the pleadings.
When the existence of a debt, as in this case, has been clearly established, it is surely not enough to relieve the debtor to show one or more circumstances such as the statement of the demand or the ability of the debtor to pay, sufficient at most to raise a mere probability of the non-existence of the debt.
If its existence at one time is clearly shown, its discharge must be made equally clear.
Controlled by these elementary and imperative principles of the law and rules of practice, 1 am constrained to dissent from tho opinion of the majority.